Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Applicant’s arguments, filed August 3, 2022, have been fully considered but they are moot in view of new the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayanthi et al. (U.S. Patent Pub. No. 2021/0125007) in view of Ahrens et al. (U.S. Patent Pub. No. 2016/0224259).

Regarding claims 1, 11, and 19, Jayanthi et al. teaches a method for secure data replication in a data storage environment, the method comprising: receiving a notification that a value of a data element stored in a source storage location in a source format has been changed to an updated value (paragraph 0042); and replicating the change to a plurality of target storage locations (paragraph 0069), the replicating comprising, for each of the plurality of target storage locations: determining a target format of the data element in the target storage location, the target format one of a plurality of different formats, the plurality of different formats including the source format, and each of the plurality of different formats providing a different level of data protection for the data element (paragraph 0091); in response to determining that the target format is not the same as the source format, converting the updated value of the data element into the target format (paragraph 0098); and storing the updated value of the data element in the target format at the target storage location (paragraph 0098).
Jananthi et al. does not specifically teach secure data replication or wherein, for at least one of the plurality of target storage locations the converting comprises applying at least one masking technique, redacting technique, or randomizing technique to the data element.
Ahrens et al. teaches secure data replication (fig. 4 and paragraph 0053) and wherein, for at least one of the plurality of target storage locations the converting comprises applying at least one masking technique, redacting technique, or randomizing technique to the data element (paragraph 0022 and 0054).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine secure data replication and masking the data element, as taught by Ahrens et al., with the method of Jananthi et al.  It would have been obvious for such modifications because it is important to provide replication of data to help prevent loss of data; securing it by masking the data makes a secure version of copied data.

Regarding claims 2 and 12, Jayanthi et al. as modified by Ahrens et al. teaches wherein the data element is a secured data element (see paragraph 0004 of Ahrens et al.).

Regarding claims 3 and 13, Jayanthi et al. as modified by Ahrens et al. teaches wherein prior to the replicating, the updated value of the data element is converted into a ciphertext using a security algorithm (see paragraph 0021 of Ahrens et al.).

Regarding claims 4 and 14, Jayanthi et al. as modified by Ahrens et al. teaches wherein the converting comprises changing the source format of the data the element (see paragraph 0039 of Ahrens et al.).

Regarding claim 5, Jayanthi et al. as modified by Ahrens et al. teaches wherein the updated value of the data element is derivable based on the ciphertext (see paragraph 0034 of Ahrens et al.).

Regarding claim 6, Jayanthi et al. as modified by Ahrens et al. teaches wherein the updated value of the data element is not derivable based on the ciphertext (see paragraph 0045 of Ahrens et al.).

Regarding claims 7 and 15, Jayanthi et al. teaches wherein the target format of the data element is different for at least two of the plurality of target storage locations (paragraph 0090).

Regarding claims 8, 16, and 20, Jayanthi et al. teaches wherein the receiving is by a database system, the source storage location is a source database table, and the plurality of target storage locations are target database tables (fig. 2B).

Regarding claims 9 and 17, Jayanthi et al. teaches further comprising generating one of the plurality of target database tables based at least in part on a schema of the source database table and the target format of the data element in the one of the plurality of target database tables (paragraph 0082-0083).

Regarding claims 10 and 18, Jayanthi et al. as modified by Ahrens et al. teaches wherein the data element is determined to be a secured data element based on settings of the database system (see paragraph 0050 of Ahrens et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433